67 S.E.2d 751 (1951)
234 N.C. 560
STATE
v.
DOBBS.
No. 506.
Supreme Court of North Carolina.
November 28, 1951.
*752 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and Robert B. Broughton, Member of Staff, Raleigh, for the State.
Frank P. Cooke, Gastonia, for defendant, appellant.
PER CURIAM.
While the assignments of error appear to be without merit, they are not properly before us for consideration.
The record filed in this court is fatally defective for the reason that no warrant or bill of indictment appears therein.
The appeal is dismissed on authority of State v. Dry, 224 N.C. 234, 29 S.E.2d 698; State v. Currie, 206 N.C. 598, 174 S.E. 447; Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
Appeal dismissed.